Citation Nr: 1108861	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-16 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for claimed bilateral hearing loss.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for a claimed low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty from July 1971 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The issue of service connection for a low back disorder is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   



FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran formally noted in writing his intent to withdraw the issue of service connection for PTSD from his appeal.  

2.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was routinely exposed to extremely loud noise in connection with his duties on the flight line and in hangar shop while serving on active duty during the Vietnam Era.  

3.  The currently demonstrated sensorineural hearing loss is shown as likely as not to be etiologically related to the Veteran's exposure to increased noise levels that began during his period of active service.  

4.  The currently demonstrated tinnitus is shown as likely as not to be causally linked to the demonstrated sensorineural hearing loss due to the Veteran's exposure to elevated noise levels during his period of active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal by the Veteran having been met, the Board no longer has jurisdiction to address the matter of service connection for PTSD.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.380, 3.385 (2010).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The November 2006 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, this letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given general notice regarding disability ratings, and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was given a VA examination.


PTSD Claim

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A January 2011 written statement signed by the Veteran and submitted at his recent hearing expressed his clear intent to withdraw his claim of service connection for PTSD from his appeal.  


Consequently, as there are no allegations of error of fact or law for appellate consideration as to this claim, the Board does not have jurisdiction to consider in these matters further in this appeal.


Bilateral Hearing Loss and Tinnitus

Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was weapons mechanic in the United States Air Force.

The Veteran's service treatment records include an enlistment examination that reveals pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
10
LEFT
25
20
20
20
15

A January 1973 audiology examination indicated that the Veteran was exposed to noise on the flight line and in hangar shop and that did not wear ear protection.  

The pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
15
15
15
10
25

Significantly, in connection with the examination, the Veteran's hearing was noted to be "fair."

On separation examination in December 1974, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
15
15
10
10

A September 2006 statement from a private physician indicates that the Veteran was evaluated in June 2006 for hearing problems and noted that the Veteran had a history of noise exposure in service and while employed as a police officer after service.  His audiogram was noted to have shown findings of a mild high frequency hearing loss consistent with a pattern suggestive of what would be expected with noise exposure.  

A September 2006 letter from a Chief of Police stated that the Veteran had been a police officer since 1975 and had been required to wear ear protection while firearms were discharged.  

At an April 2007 VA examination, the Veteran's claims file was reviewed.  The Veteran reported having had a gradual bilateral hearing loss for approximately the past five years.  His exposure to noise in service without ear protection was noted as well as other exposure with ear protection after service.  He denied having any recreational noise exposure.  

The Veteran also reported having had intermittent bilateral tinnitus for approximately three years.  The examiner noted that, on reviewing service examinations in 1971, 1973 and 1974, all of the tests showed normal hearing in each ear.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
50
60
LEFT
20
10
15
40
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 86 in the left ear.

The examiner opined that the Veteran's current hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure.  The audiologist noted that, while the Veteran did  have a high frequency hearing loss, his hearing was completely normal at separation and he reported having had a hearing loss during the past five years and tinnitus during the past three years.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The findings of the recent VA examination serve establish that the Veteran's bilateral hearing loss meets the criteria for a disability for VA compensation purposes.   Moreover, the confirm the high frequency, sensorineural nature of the hearing loss in each ear.  

Although service treatment records do not show a hearing disability during service, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may nonetheless be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On this record, there is competent evidence sufficient to causally link the development of the bilateral hearing loss and tinnitus to the Veteran's documented exposure to significant noise levels on a routine basis during active service in the Vietnam Era.

First, a September 2006 letter from a private physician notes that the pattern of the Veteran's hearing loss provides a basis for relating it to noise exposure.  

Moreover, the Veteran has provided credible lay assertions that tend to show that he was exposed to extremely loud noise on a sustained basis without ear protection while serving on active duty and only some elevated noise levels on an intermittent basis with ear protection after service.   

While the VA examiner's medical opinion is against the claim, it is found to be of limited probative value because the examiner did not address the Veteran's assertions regarding his service experiences in placing greater significance on other statements that the claimed hearing loss only dated back approximately five years.  

In addition, the VA medical examiner's reliance on the service hearing testing as being normal at discharge is misplaced in that the opinion did not assess the other findings recorded in service, including the notation that the Veteran's hearing was "fair" during testing in 1973 incident to his performing his duties without hearing protection on the flight line and in the hangar shop.  

The Veteran, as a layperson, is competent to offer evidence in regard to the onset and continuity of his symptomatology, which in this case indicates an onset many years after service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Finally, the  Board in this regard places greater weight on the Veteran's credible testimony presented at the recent hearing before the Board.  

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to the Veteran's exposure to elevated noise level beginning when he was active duty.   

 In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

The record establishes that the Veteran has a low back disability, which he asserts is related to heavy lifting during his service.  He provided statements regarding the type of heavy lifting he did in service and back strain he experienced in service.

Although his service treatment records are silent for complaints, findings or a diagnosis referable to the low back, the service personnel records show that, from November 1973 to October 1974, he was part of a weapons loading team that loaded and unloaded arms and installed and removed pylons, racks, launchers and adapters.

The Veteran also clarified other evidence in the record that suggested he was involved in weight lifting and heavy lifting post-service.  He explained that the weight lifting was part of physical therapy following shoulder surgery and that he left a job because he was asked to do heavy lifting.

In view of the Veteran's contentions, the type of work he did in service, and the evidence of a low back disability, the threshold requirement for obtaining an opinion are met.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain any outstanding treatment records referable to the claimed low back condition.  If any of the records received indicate the need for additional development, then such should be undertaken.  The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2.  The RO should schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed low back disorder.

The claims folder and a copy of this remand should be made available to the examiner for review.  Any indicated testing also should be performed.  

After reviewing of the claims file in light of the Veteran's lay assertions, the VA examiner should provide an opinion as to whether the Veteran has a current low back disability that at least as likely as not is due to an injury sustained in doing heavy lifting or another causative event of his period of active service.  A complete rationale for the opinion must be included.

If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

3.  After completing of all indicated development to the extent possible, the RO should readjudicate the claim of service connection a low back disorder in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


